Case 1:19-cv-02100-ADC Document 33-6 Filed 02/11/20 Page 1 of 2

IN THE U.S. DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Elisa Betz *
| Plaintiff | *
v. | * Case No. 1:19-cv-02100-ADC
Crows Nest Associates, L.L.C. ef al. *
Defendants. ;

 

ORDER APPROVING FLSA SETTLEMENT

Pending before the Court is the Parties’ Joint Motion for Approval of FLSA
Settlement Agreement (“Joint Motion”). After careful consideration and review of the
Parties’ Joint Motion and the Settlement Agreement And Full and Final Release of Claims
(“Settlement Agreement”), it is hereby:

ORDERED, that the Settlement Agreement is APPROVED as a fair and reasonable
resolution of the parties’ Fair Labor Standards Act (“FLSA”) dispute;

ORDERED, that the Parties’ Joint Motion is GRANTED;

ORDERED, that the Parties shall comply with their respective obligations under the
Settlement Agreement, including but not limited to, Defendants’ obligation to timely make
all payments as required under the Settlement Agreement;

ORDERED, Defendants shall remit all withholdings taken pursuant to this
Settlement Agreement to proper taxing authorities, and issue to Plaintiff IRS Forms W-2 and
1099 evidencing remittance of those withholdings, as appropriate under the Settlement

Agreement;

Page 1

 
Case 1:19-cv-02100-ADC Document 33-6 Filed 02/11/20 Page 2 of 2

ORDERED, that the Court shall retain jurisdiction over this case until all payments
to Plaintiff are made pursuant to the Settlement Agreement;

FURTHER ORDERED, that Plaintiffs counsel shall promptly advise the Court
after all payments have been received by Plaintiff, and shall file a Notice of Stipulated
Dismissal, dismissing this Lawsuit with prejudice, and upon such time, all claims shall be
DISMISSED with prejudice; and the Clerk of Court will CLOSE this case, subject only to
the reopening of this case, pursuant to Local Rule 111, if any of the payments provided in the
Settlement Agreement are returned as uncollectable for any reason whatsoever, including but
not limited to, returned for insufficient funds.

SO ORDERED.

By the Court:

 

Page 2

 

 
